Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Application filed on 04/02/2021
Application claims a DP date of 04/06/2020

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a device comprising a lens group and image sensor as recited in “a voice coil motor (VCM) actuator configured to move at least one of the lens group or the image sensor, 
the VCM actuator comprising: 
one or more magnets; and 
a coil segmented into multiple coil segments including a first and second coil segments that individually have a respective impedance that is lower than the coil as a whole; and 
one or more processors configured to drive the first and second coil segments individually via respective currents at different points in time so that the first and second coil segments individually electromagnetically interact with the one or more magnets to produce motive forces along a same axis to move at least one of the lens group or the image sensor of the camera system” as combined with other limitations in claim 1. 

Regarding independent claim 11 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a camera system comprising one or more magnets as recited in “a coil segmented into multiple coil segments including a first and second coil segments that individually have a respective impedance that is lower than the coil as a whole, wherein 
the first and second coil segments are positioned proximate one or more same ones of the magnets, and 
wherein the first and second coil segments are configured to be individually driven via respective currents at different points in time so that the first and second coil segments electromagnetically interact with the one or more same ones of the magnets to produce motive forces along a same axis to move at least one of a lens group or an image sensor of the camera system” as combined with other limitations in claim 11. 

Regarding independent claim 18 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a method for controlling a voice coil motor (VCM) actuator of a camera system as recited in “driving multiple coil segments of a coil of the VCM actuator including a first and second coil segments individually with respective currents at different points in time so that the first and second coil segments electromagnetically interact with one or more magnets in the VCM actuator to produce motive forces along a same axis to move at least one of a lens group or an image sensor of the camera system, 
wherein the multiple coil segments individually have a respective impedance that is lower than the coil as a whole, and 
wherein the first coil segment connects to a supply voltage through a first and second suspension wires of the VCM actuator and the second coil segment connects to the supply voltage through a third and fourth suspension wires of the VCM actuator” as combined with other limitations in claim 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: 
Shimoyama et al. (U.S. Patent Publication Number 2020/0268233 A1) discloses an endoscope system that includes an endoscope having a position/angle sensor and an amplifying circuit, a memory configured to store output error sensitivity data and a first wiring resistance value, and a processor including a signal processing circuit configured to process an output signal from the amplifying circuit. The signal processing circuit corrects an error of the output signal based on a value obtained by multiplying a difference between the first wiring resistance value and a processor wiring resistance value by the output error sensitivity data.
Hayward et al. (U.S. Patent Publication Number 2020/0235649 A1) discloses a vibrotactile actuator includes a network of flat electromagnetic coils positioned contiguously in a plane, the network of coils being able to generate a Laplace force under the effect of an electric current passing through the network of coils, a network of permanent magnets assembled linearly in a plane parallel to the plane of the network of coils and forming a Halbach network generating magnetic field lines oriented towards the network of coils, an electromagnetic interaction between the current lines passing through the network of coils and the magnetic field lines giving rise, as a result of the Laplace force, to relative translational movement between the network of coils and the network of magnets, and an elastic guide device for generating haptic vibrations from the relative translational movements of the network of coils and the network of magnets.
Kao et al. (U.S. Patent Publication Number 2020/0041756 A1) discloses an optical element driving mechanism is provided. The optical element driving mechanism includes a movable part and a fixed part. The movable part holds an optical element with an optical axis and moves relative to the fixed part. The fixed part includes a bottom unit, which is integrally formed. The bottom unit includes a base member, a circuit member, and a driving coil assembly. The driving coil assembly is electrically connected to the circuit member. The circuit member and the driving coil assembly are located at the base member. The driving coil assembly includes a connection wire, a plurality of first driving coils, and a plurality of second driving coils. The first driving coils are connected via the connection wire. The second driving coils are located between the first driving coils and the circuit member. When viewed along a direction that is perpendicular to the optical axis, the second driving coils partially overlap the connection wire.
Knoedgen et al. (U.S. Patent Publication Number 2019/0058423 A1) discloses an actuation system for an optical system, comprising a voice coil motor for actuating the optical system, the voice coil motor comprising a magnet and an electric coil, a position measuring unit for measuring the position of the electric coil and providing a position feedback signal, and a control unit for closed loop control of the position of the optical system based on a target position and the position feedback signal, used for generating a drive signal for the electric coil. According to the disclosure, a ferromagnetic element is arranged in proximity to the electric coil so that the inductance of the electric coil depends on its position. Further, the position-measuring unit measures the inductance of the electric coil and determines the position of the electric coil based on the determined inductance.
Topliss et al. (U.S. Patent Number 10,063,752 B2) discloses embodiments provide an apparatus for controlling the motion of a camera component. In some embodiments, the apparatus includes an actuator module. The actuator module includes a plurality of magnets. Each magnet of the plurality of magnets is poled with magnetic domains substantially aligned in the same direction throughout each magnet. The apparatus further includes a coil rigidly disposed around a lens. Each magnet of the plurality of magnets contributes to the forces to adjust focus of the lens based on Lorentz forces generated from the coil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        May 27, 2022